Citation Nr: 0423249	
Decision Date: 08/24/04    Archive Date: 09/01/04	

DOCKET NO.  03-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimitating date beyond 
September 12, 1995, for the Montgomery GI Bill, Selective 
Reserve Educational Assistance Program.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and P. L. B.  


ATTORNEY FOR THE BOARD

Milo Hawley, Counsel


INTRODUCTION

The veteran had active service from August 22, 1983, to 
November 13, 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's personal hearing, held in February 2004 
before a member of the Board sitting in Oakland, California, 
she testified that she had submitted copies of medical 
records relating to her asserted preclusion from pursuing 
education by medical reasons.  She testified, on page 23, 
that she had submitted a copy of her chiropractor's file, a 
copy of documentation from a work accident, original copies 
of personnel records, some service medical records, private 
medical records, and a copy of medical records from on base.  
She indicated that she had submitted these to the Oakland 
Regional Office, but it was unclear whether they had been 
forwarded to the Muskogee Regional Office.  The record 
contains two cover letters, dated August 18, 2003, and 
September 16, 2003, both purporting to have attachments 
including items referenced by the veteran during her personal 
hearing.  However, the record does not appear to contain the 
attachments.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the claim.  The notice must be 
specific to the claim on appeal.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  

2.  A determination should be made 
whether any additional records submitted 
by the veteran, relevant to the current 
appeal, are located at either the Oakland 
or Muskogee RO.  If it is determined that 
no additional records exist, the veteran 
should be so notified and requested to 
resubmit all of the evidence she 
previously submitted with the August 18, 
2003, and September 16, 2003, 
submissions.  

3.  Then, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



